Title: From James Madison to Thomas Jefferson, 12 June 1792
From: Madison, James
To: Jefferson, Thomas



No. 1
My dear Sir
Orange June 12th. 1792
Since I got to the end of my journey I have been without an opportunity of dropping you a line; and this is written merely to be ready for the first casual conveyance to Fredericksburg. I received yesterday your two favors No. 1 & 2. The gazettes under a preceding cover had come to hand some days before. Your answer to Hammond has on the whole got triumphantly through the ordeal. It is certainly not materially injured, though perhaps a little defaced by some of the criticisms to which you have yielded. The points on which you did not relax appear to me to be fully vindicated; the main ones unanswerably so. The doctrine which would make the States the contracting parties, could have been as little expected from that quarter, as it is irreconcileable with the tenor of their confederation. The expectation of Hammond, if sincere, of final instructions by the meeting of Congress throws light I think on the errand of Bond. He can scarcely calculate on the result of his court’s reconsideration of the subject within the short time allowed, by five months after deducting the double voyage.
I have letters from Kentucky down to the 8th. May. Little depredations from the Savages continue to be complained of. The people however are cheifly occupied with the approaching distribution of the new offices. Nothing is said as to their probable Govr. Congress & the Judiciary are thought of more importance to the State. Brown can be what he pleases. Some are disposed to fix him on the Bench. None will object to his going into the Senate if that should be his choice. Campbell and Muter are the other names in conversation for the Senate: and Bracken-ridge & Greenup for the House of Reps. I have this information from a Mr. Taylor a pretty intelligent man engaged in their public affairs. George Nicholas specifies no names, observing that it is impossible to conjecture those that will succeed in the competitions. Among the contents of the inclosed letter is a printed copy of the Constitution of Kentucky as finally agreed to. You can take out that or any thing else for perusal as you please; after which you will be good eno’ to have the letter handed in such way as you may judge best. I would not have thrown the trouble on you, if any other channel had occurred.
The unpopularity of the excise has evidently increased in this quarter, owing partly to the effect of Sidney who has found his way here, and partly to the unavoidable vexations it carries into the family distilleries.
The tax on newspapers is another article of grievance. It is not very well understood, but if it were it would not be satisfactory first because too high, secondly because suspected of being an insidious forerunner of something worse. I am afraid the subscriptions will soon begin to be withdrawn from the Philada. papers, unless some step be speedily taken to prevent it. The best that occurs seems to be to advertise that the papers will not be put into the mail, but sent as heretofore to all who shall not direct them to be put into the mail. Will you hint this to Freneau? His subscribers in this quarter seem pretty well satisfied with the degree of regularity & safety with which they get the papers, and highly pleased with the paper itself.
I found this Country labouring under a most severe drought. There had been no rain whatever since the 18 or 20 of April. The flax & oats generally destroyed; The corn dying in the hills, no tobacco planted, and the wheat in weak land suffering; in the strong, not injured materially; in the very strong perhaps benefited. 8 days ago there was a very local shower here. A day or two after a better, but still very local. Neither of them from appearances extended as far South as Albemarle. For several days past it has rained almost constantly and is still raining with the wind from North East; with every appearance of a general rain: so that the only danger now is of too much wet for the wheat, which I am happy to find has effectually supplanted Tobacco in the conversation & anxieties of our crop mongers, and is rapidly doing so in their fields.
I met the P. on the road. I had no conversation with him; but he handed me a letter which he had written to me at home. Its contents are very interesting but do not absolutely decide the problem which dictated yours to him.
Monroe & his lady left us on Wednesday on their way home. He is to meet the revisors at Richmond about the 15th. I understood Mrs. M. was to be added to the family at Monticello during his absence.
Will you be so good as to cover under your next, a copy of Mease’s inaugural oration on the Hydrophobia. Rush sent me a copy which had just been printed, the morning I set out for Docr. Jones. I wished to have got one for another friend, but had not time. If the bulk will permit, send two & I will send one for the amusement of Gilmer, who I hear, though thro’ imperfect channels, is still in a critical situation. Always & Affectly Yours
Js. Madison Jr
The promised list of names is inclosed. When your Tableau of Natl. dbts & polls is made out may I ask a copy?
